Citation Nr: 1525974	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  09-41 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel







INTRODUCTION

The Veteran served on active duty from November 1990 to April 1991 and from September 2001 to April 2003, including service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2014, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The Veteran originally requested a Travel Board hearing in his October 2009 substantive appeal; however, in a September 2011 statement, the Veteran withdrew her request for a Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e).


FINDING OF FACT

Hypothyroidism had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hypothyroidism have been met.  38 U.S.C.A. §§ 1110, 1117, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, on or after August 2, 1990.  38 U.S.C.A. § 1110.  Therefore, service connection may also be established under 38 U.S.C.A. 
§ 1117 (West 2002) and 38 C.F.R. § 3.317 (2014).  Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

Under 38 C.F.R. § 3.317, compensation may be warranted on a presumptive basis for disabilities due to undiagnosed illness as well as medically unexplained chronic multi-symptom illnesses.  See 38 C.F.R. § 3.317(a).  This means that even if a Veteran's symptoms are attributed to a known clinical diagnosis, the presumptive provisions related to Gulf War service still apply.

In particular, the term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Therefore, even if a multi-symptom illness has a diagnosis, consideration should still be given as to whether the disability has no known etiology, or has a known, partially understood etiology.

The Veteran contends in her February 2008 claim that "I was diagnosed with hypothyroidism while stationed at the Pentagon. I was prescribed Synthroid for this."  In November 2008, the Veteran stated that she served at the Pentagon from March 1, 2001 to July 18, 2003, and that "an elevated TSH [thyroid-stimulating hormone test] on 16 Aug 2004 suggests that I developed hypothyroidism while at the Pentagon and in fact, I was prescribed Levothyroxine there."  In January 2009, the Veteran reported having "abnormally high TSHs during and after active duty."

In a June 2015 VHA opinion, the physician opined that because the Veteran's TSH levels had returned to normal at the last available assessment, her disability is most appropriately characterized as "a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology."  Further, the Board observes that the disability manifested to a degree of 10 percent or more, as demonstrated by the Veteran's fatigability and the fact that she requires continuous medication for control-as documented in a January 2009 VA treatment record.  38 C.F.R. § 4.119, Diagnostic Code 7903.  Consequently, service connection for the Veteran's medically unexplained chronic multisymptom illness of unknown etiology is warranted.  See 38 C.F.R. § 3.317.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hypothyroidism is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for hypothyroidism.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.317.


ORDER

Service connection for hypothyroidism is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


